     Case 1:20-cv-00577-DAD-BAM Document 3 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    BRANDON ALEXANDER FAVOR,                                Case No. 1:20-cv-00577-DAD-BAM
      VEXATIOUS LITIGANT,
 8
                          Plaintiff,                          ORDER TRANSFERRING CASE TO THE
 9                                                            CENTRAL DISTRICT OF CALIFORNIA
              v.
10
      ETTAMAE GRAY, et al.,
11
                          Defendants.
12

13           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

14   U.S.C. § 1983. (Doc. No. 1.) Plaintiff has not yet filed a motion to proceed in forma pauperis

15   pursuant to 28 U.S.C. § 1915 or paid the filing fee for this action.

16           The federal venue statute requires that a civil action be brought only in “(1) a judicial

17   district in which any defendant resides, if all defendants are residents of the State in which the

18   district is located; (2) a judicial district in which a substantial part of the events or omissions

19   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

20   is situated; or (3) if there is no district in which an action may otherwise be brought as provided in

21   this section, any judicial district in which any defendant is subject to the court’s personal

22   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

23           Plaintiff’s allegations are unclear and it is difficult to discern the precise claims Plaintiff is

24   seeking to raise, which defendants he intends to assert those claims against, the factual allegations

25   that support those claims, or whether Plaintiff’s claims have any merit. See Fed. R. Civ. P.

26   8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and plain statement of

27   the claim showing that the pleader is entitled to relief [.]” ). However, it appears that none of the

28   defendants reside in this district and that the claims arose in Los Angeles County, which is in the
                                                          1
     Case 1:20-cv-00577-DAD-BAM Document 3 Filed 04/27/20 Page 2 of 2

 1   Central District of California. Therefore, based upon the limited information that can be

 2   discerned from the complaint, Plaintiff’s claim should have been filed in the United States

 3   District Court for the Central District of California. In the interest of justice, a federal court may

 4   transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a)

 5          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 6   States District Court for the Central District of California. The Court does not rule on any

 7   pending motions.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 24, 2020                               /s/ Barbara    A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
